      Case 5:19-cv-00161 Document 1 Filed on 12/02/19 in TXSD Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                     LAREDO DIVISION

KINSALE INSURANCE COMPANY,                     §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §      CIVIL ACTION NO: 5:19-cv-00161
                                               §
STEVEN MARTINEZ and BERTHA                     §
BLANCA MARTINEZ, both individually             §
and as next friends of JULIA LEE               §
MARTINEZ and ISABELLA BLANCA                   §
MARTINEZ, QUALITY SOUTH TEXAS                  §
TRUCKING, INC., and FRED                       §
GONZALEZ,                                      §
                                               §
       Defendants.                             §


            COMPLAINT FOR DECLARATORY JUDGMENT AND DAMAGES

       KINSALE INSURANCE COMPANY (“Kinsale”) files suit against STEVEN MARTINEZ

and BERTHA BLANCA MARTINEZ, both individually and as next friends of JULIA LEE

MARTINEZ and ISABELLA BLANCA MARTINEZ (together, “Martinez”), QUALITY

SOUTH TEXAS TRUCKING, INC. (“Quality South”), and FRED GONZALEZ, and alleges:

                                    NATURE OF ACTION

       1.      This is an action for damages and declaratory relief under 28 U.S.C. § 2201 to

establish that there is no coverage under commercial general liability and commercial excess

liability policies Kinsale issued to Quality South for workplace injuries sustained by Steven

Martinez while he was allegedly working as an independent contractor for Quality South.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction under 28 U.S.C. § 1332 because there is diversity

of citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.
      Case 5:19-cv-00161 Document 1 Filed on 12/02/19 in TXSD Page 2 of 8



       3.        Venue is proper in this district since “a substantial part of the events … giving rise

to the claim occurred” in this district and Martinez’s underlying lawsuit is pending in Webb

County, Texas. See 28 U.S.C. § 1391(b)(2).

       4.        All conditions precedent have occurred, been performed, or have been waived.

                                           THE PARTIES

       5.        Kinsale is an Arkansas corporation with its principal place of business in

Richmond, Virginia. Kinsale does business in Texas as a surplus lines insurer. Pertinent here,

Kinsale issued a commercial general liability policy to Quality South as the Named Insured,

bearing Policy No. 0100055226-0 and effective from 08/18/2017 to 08/18/2018. Kinsale also

issued a commercial excess liability policy to Quality South as the Named Insured, bearing

Policy No. 0100055227-0 and effective from 08/18/2017 to 08/18/2018.

       6.        Quality South is a Texas corporation with its principal place of business in

Driscoll, Texas.

       7.        Gonzalez is a resident of Nueces County, Texas and is a shareholder or principal

of Quality South. For this action, he too was sued by Martinez in the underlying lawsuit.

       8.        Steven Martinez is a resident of Jim Wells County, Texas. The underlying lawsuit

was filed for injuries Mr. Martinez sustained while working as an independent contractor for

Quality South. Bertha Martinez is the wife of Steven Martinez and is a resident of Jim Wells

County, Texas.

       THE CRUX OF THE UNDERLYING TORT LAWSUIT IS THAT STEVEN
       MARTINEZ WAS INJURED WHILE WORKING AS AN INDEPENDENT
                 CONTRACT DRIVER FOR QUALITY SOUTH

       9.        On June 14, 2018, Steven Martinez and his wife, Bertha Martinez, filed the

underlying tort lawsuit styled: Steven Martinez and Bertha Blanca Martinez, both individually

and as next friends of, Julia Lee Martinez and Isabella Blanca Martinez, minor children v.

                                         KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                PAGE 2
       Case 5:19-cv-00161 Document 1 Filed on 12/02/19 in TXSD Page 3 of 8



Trinidad Drilling; SM Energy Company, Fred Gonzalez; and Quality South Texas Trucking, Inc.,

Cause No. 2018-CVF-001195D3, in the 341st Judicial District Court of Webb County, Texas.

        10.     On November 25, 2019, Steven and Bertha Martinez filed their second amended

petition, which is their operative pleading in the underlying tort lawsuit. A copy of the second

amended petition is attached as Exhibit “A.”

        11.     Steven and Bertha Martinez allege that Fred Gonzalez is the owner of Quality

South. (Second Amended Petition, pg. 3/16.)

        12.     Steven and Bertha Martinez also allege that non-parties SM Energy Company

(“SM Energy”) and Trinidad Drilling (“Trinidad”) hired Quality South and Mr. Gonzalez to

transport a drilling rig. (Id.)

        13.     Quality South and Mr. Gonzalez allegedly hired Mr. Martinez as an independent

“contract driver” to help with the rig move. (Id.)

        14.     On November 3, 2017, Mr. Martinez was allegedly working “as a contract driver

for ... Gonzalez and … [Quality South]” while Mr. Gonzalez used a crane to load “a tandem

truck onto a low-boy trailer” as part of the rig move. (Id.)

        15.     Mr. Martinez’s right leg was allegedly crushed by the crane during this work. (Id.,

pg. 4/16.)

        16.     Mr. Martinez’s right leg was eventually amputated because of his injuries. (Id.,

pg. 6/16.)

        17.     The amended petition includes two counts for negligence and gross negligence,

which are both alleged against Quality South and Mr. Gonzalez. In the first count, Martinez

alleges Quality South and Mr. Gonzalez were negligent by failing to supervise and ensure that

the work was done in a safe manner. The second count for gross negligence is based on similar



                                        KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                               PAGE 3
      Case 5:19-cv-00161 Document 1 Filed on 12/02/19 in TXSD Page 4 of 8



allegations. In particular, the second count includes an allegation that Quality South and Mr.

Gonzalez “were grossly negligent in allowing the rig move to continue given its crane operator

was fatigued and working excessive hours as well as the flagger not stopping the crane before it

crushed Plaintiff Martinez’s foot.” (Id., pg. 9/16.) The gross negligence count is alleged against

Quality South and Mr. Gonzalez.

       18.     In the second amended petition, Martinez seeks damages, including exemplary

damages for the alleged gross negligence of Quality South and Mr. Gonzalez.

             THE KINSALE COMMERCIAL GENERAL LIABILITY POLICY

       19.     Kinsale issued a new, commercial general liability policy to Quality South as the

Named Insured, bearing Policy No. 0100055226-0 and effective from 08/18/2017 to 08/18/2018.

A copy of the CGL policy is attached as Exhibit “B.”

       20.     The CGL policy includes a “Limitation – Independent Contractors” endorsement.

(See Form CAS4020 0110.) This endorsement provides in pertinent part:

             LIMITATION – INDEPENDENT CONTRACTORS
       This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE

       The following exclusion is added to this policy:
       This insurance does not apply to any claim or “suit” for “bodily injury”, “property
       damage” or “personal and advertising injury” arising directly or indirectly out of,
       related to, or, in any way involving acts of independent contractors or
       subcontractors contracted by you or on your behalf unless at the time the “bodily
       injury”, “property damage” or “personal and advertising injury” occurs:


       1.      The independent contractor or subcontractor contracted by you or on your
               behalf:




                                      KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                             PAGE 4
      Case 5:19-cv-00161 Document 1 Filed on 12/02/19 in TXSD Page 5 of 8



               a.      Maintains insurance coverage with limits of insurance equal to or
                       greater than the insurance coverage and limits of insurance`
                       provided by this policy; and
               b.      Provides you with an endorsement or certificate of insurance
                       indicating that you have been added to the independent
                       contractor’s or subcontractor’s policy as an Additional Insured;
                       and
               c.      Provides you with an endorsement or certificate indicating that the
                       independent contractor’s or subcontractor’s insurance company has
                       agreed to provide a Waiver of Subrogation endorsement in your
                       favor; and
       2.      The contracts with the independent contractor or subcontractor you have
               hired contain hold harmless and indemnity agreements in your favor,
               indemnifying you against any losses or expenses arising from or related to
               work performed for you or on your behalf by such independent contractor
               or subcontractor.

       21.     The CGL Policy also includes a “Duty to Defend Exclusion,” which is included in

the policy’s “Additional Policy Exclusions” endorsement. (See Form CAS3043 0817.) The Duty

to Defend Exclusion provides in pertinent part:

       DUTY TO DEFEND EXCLUSION
       Where there is no coverage under this policy, there is no duty to defend.

             THE KINSALE COMMERCIAL EXCESS LIABILITY POLICY

       22.     Kinsale also issued a commercial excess policy to Quality South as the Named

Insured, bearing Policy No. 0100055227-0 and effective from 08/18/2017 to 08/18/2018. A copy

of the excess policy is attached as Exhibit “C.”

       23.     The principal coverage form of the excess policy is CAX001 0817. The principal

coverage form provides in pertinent part:

       SECTION I- COVERAGE

       A.      INSURING AGREEMENT
               We will pay on behalf of the Named Insured those sums in excess of the
               “underlying insurance” that you become legally obligated to pay as


                                       KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                              PAGE 5
      Case 5:19-cv-00161 Document 1 Filed on 12/02/19 in TXSD Page 6 of 8



               damages because of injury or property damage to which this insurance
               applies, provided that the damages would be covered by the “underlying
               insurance(s)”, but for the exhaustion of the applicable Limits of Insurance.
               …
               This policy will not, in any event, provide broader coverage than that
               provided by the “underlying insurance”. …

               SECTION II- DEFINITIONS

               1.     “Primary insurance” means the “underlying insurance” policy(ies)
                      listed as “primary insurance” in the Schedule of Underlying
                      Insurance forming a part of this policy.
               2.     “Underlying insurance(s)” - means:
                      All policies or self insurance, including the “primary insurance”,
                      listed in the Schedule of Underlying Insurance and any
                      replacements or renewals of them, provided that such replacement
                      or renewal policy(ies) provide coverage equivalent to and afford
                      limits of insurance equal to or greater than the policy(ies) being
                      renewed or replaced.

                   COUNT I – NO COVERAGE UNDER THE
          LIMITATION – INDEPENDENT CONTRACTORS ENDORSEMENT

       24.     Kinsale incorporates paragraphs 1 through 23.

       25.     Steven and Bertha Martinez allege that Mr. Martinez was injured while working

as an independent contract driver for Quality South.

       26.     The Limitation – Independent Contractors endorsement bars coverage for bodily

injury arising directly or indirectly out of, related to, or, in any way involving independent

contractors contracted by or on behalf of Quality South.

       27.     Accordingly, Kinsale has no duty to defend or indemnify Quality South or

Mr. Gonzalez in the underlying tort lawsuit under the polices issued to Quality South.

           COUNT II – NO COVERAGE FOR EXEMPLARY OR PUNITIVE
         DAMAGES UNDER THE INSURING AGREEMENTS AND BASED ON
                             PUBLIC POLICY

       28.     Kinsale incorporates paragraphs 1 through 23.


                                       KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                              PAGE 6
      Case 5:19-cv-00161 Document 1 Filed on 12/02/19 in TXSD Page 7 of 8



       29.     The insuring agreement of each Kinsale policy is only triggered by “bodily

injury” that occurs during the policy period and is caused by an “occurrence.”

       30.     It is against public policy to allow coverage for exemplary or punitive damages

because of gross negligence.

       31.     Martinez seeks exemplary or punitive damages for the gross negligence of

Quality South and Mr. Gonzalez, which are not insurable based on public policy and do not

qualify as damages for “bodily injury.”

       32.     Accordingly, Kinsale has no duty to defend or indemnify Quality South or Mr.

Gonzalez from any exemplary or punitive damages sought by Martinez in his underlying tort

lawsuit.

                                     REQUESTED RELIEF

       Kinsale respectfully requests that this Court:

       a.    Adjudicate the rights of the parties under the Kinsale policies;

       b.    Find and declare that Kinsale does not have a duty to defend Quality South or
             Mr. Gonzalez in the underlying tort action;

       c.    Find and declare that Kinsale does not have to pay any judgment against
             Quality South or Mr. Gonzalez in the underlying tort action, including any
             judgment awarding exemplary or punitive damages to Martinez;

       d.    Find and declare that Kinsale’s policies do not provide any coverage for exemplary
             or punitive damages;

       e.    Award Kinsale, from Quality South and Mr. Gonzalez, all the attorney’s fees and
             costs that Kinsale incurred to provide Quality South and Mr. Gonzalez with a
             defense in the underlying tort action; and

       f.    Award Kinsale its costs in this action, as well as any other relief that this
             Court deems, equitable, just, and proper.




                                        KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                               PAGE 7
Case 5:19-cv-00161 Document 1 Filed on 12/02/19 in TXSD Page 8 of 8



                                    Respectfully Submitted,

                                    /s/ Lisa M. Henderson
                                    Lisa M. Henderson
                                    State Bar No. 24025423
                                    lisa.henderson@clydeco.us
                                    CLYDE & CO
                                    10440 N. Central Expressway, Suite 800
                                    Dallas, Texas 75231
                                    Telephone:     214.540.7539
                                    Facsimile:     214.540.7540

                                    ATTORNEY FOR PLAINTIFF KINSALE
                                    INSURANCE COMPANY




                         KINSALE'S COMPLAINT FOR DECLARATORY JUDGMENT
                                                                PAGE 8
